Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, have been fully considered and are not persuasive.  
Applicant argues throughout that the previously cited prior art of Barclay and Head fail to teach the following;

With Respect to claims 1, 11, 13 and 15  “wherein a virtual access network identifier identifies a connectionless bearer service on which a network service is mapped and wherein a logical channel identifier identifies a connection oriented bearer service on which said network service is mapped.”
After reviewing the previously cited prior art, Examiner has performed an additional search.  The newly cited prior art of Magd et al (US PGPUB 20050169279) is utilized in the rejection that follows.
With Respect to claims 2-4 that the cited portions do not disclose or suggest a selection to exchange data between the user equipment and the network node over the connection oriented bearer service or over the connectionless bearer service is based further on a type of a network service.
	Examiner disagrees.  As the claims are currently presented the selection/choice to exchange data between user and network node over connection or connectionless service based on a type of network service is illustrated throughout the prior art.  Specifically, the chosen communication between a UE and a network node (see para: 0004, 0071, 0091, connection or connectionless bearer is utilized dependent on type of service request.)
a selection to exchange data between user equipment and a network node over a connection oriented bearer service or over a connectionless bearer service is based further on a total traffic load of the communication system, as is called for in claim 5.
	Examiner disagrees.  As the claim is presented, Barclay teaches selection to exchange (switch communication) w/r communication between a UE and network node (see Figure 4, para: 0024, 0036, and 0076.)
With Respect to claims 8, However, Figs. 2 and 3 do not disclose or suggest that the allowance is based on a subscription of a user. Cited paragraph 56 refers to Fig. 1 and identifies elements of a network including a Home Subscriber Server, a Policy Control and a Charging Rules Function. However, cited paragraph 56 does not disclose or suggest a connection or connectionless bearer selection is based on subscriber of a user.
	Examiner agrees in part.  Barclay disclose responding to a connection request based on Subscriber identity (see para: 0095.)

Applicant further argues that the cited portions do not disclose or suggest a selection to exchange data between the user equipment and the network node over the connection oriented bearer service or over the connectionless bearer service is based further on a type of a network service.
Examiner has performed an additional search, and found additional art. 
 Magd et al (US PGPUB 20050169279), Oogushi (20040165581) and Angle et al (RE47487-E) are very relevant to what Applicant is claiming, therefore, one or more of the newly cited prior art are utilized in the rejections that follow.

Claim Rejections - 35 USC §103

obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8. 	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al (US PGPUB 20150016347) in view of Magd et al (US PGPUB 20050169279.)
Regarding claim 1, 11, 13 and 15, Barclay et al disclose a method for data exchange between a user equipment and a network node over a bearer service in a communication system (see Figures 2-4, data exchange among UE and (MME, eNB and GWs), the method comprising characterized of the data being exchanged between the user equipment and the network node over a selected one (see Figure 4, para: 0024, 0036, a connected oriented mode is the mode selected) said connection oriented bearer service or over said connectionless bearer service the selection being (see Figure 4, para: 0024, 0036) based on at least one of an amount of exchanged data (see Abstract, Figure 2-4, para: 0003, 0005, 0006, 0016, 0031, data exchanged among wireless devices over connection bearer and connectionless bearer w/r traffic weight of com system), a data bit rate (see Figure 2-4, 0046, switching data on a connection bearer based on bit rate elevation to provide connection oriented bearers for internet traffic.)  In addition, Barclay further disclose a processor (see para: 0006, 0015), data memory (see para: 0030, 0031), and at least one program memory including computer program code (see para; 0051, 0052) the at least one program memory and the computer program code configured to (see para: 0051, 0052), with the at least one processor, cause the user equipment to perform (see para: 0051, 0052 and 0056) the functions associated with method.
Although Barclay does not disclose wherein a virtual access network identifier identifies a connectionless bearer service on which a network service is mapped and
wherein a logical channel identifier identifies a connection oriented bearer service on which said network service is mapped, in analogous art, Magd et al disclose a system for Ethernet (connectionless oriented) and ATM (connection oriented) service internetworking where virtual access network identifier identifies a connectionless bearer service on which a network service is mapped and wherein a logical channel identifier identifies a connection oriented bearer service on which said network service is mapped (see Figure 2 , 9a, 9b, & 10, para: 0047, 0094, 0095, 0134.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement wherein a virtual access network identifier identifies a connectionless bearer service on which a network service is mapped and wherein a logical channel identifier identifies a connection oriented bearer service on which said network service is mapped as taught by Magd et al with the teachings of Barclay et al for the purpose of managing/scheduling of hybrid bearer service in a communication system.

Regarding claim 2, Barclay et al disclose wherein the selection to exchange data (see Figure 4, para: 0024, 0036, 0082, DL data is buffered prior to transmission (select to switching of data between modes) is between the user equipment and the network node over see Figure 2, 3 & 4, para: 0004, 0071, 0091, data exchanged among UE and network node over connectionless bearer and connection bearer w/r to specific network service.)

Regarding claim 3, Barclay et al disclose wherein the network service is an internet service (see Figure 2, communication of UDP/IP packet data in an Internet environment.)

Regarding claim 4, Barclay et al disclose wherein the network service is a small data transmission service (see Figure 3, small data packet communication.)

Regarding claim 5, Barclay et al disclose wherein the selection to exchange
(see Figure 4, para: 0024, 0036, data and mode switching) data between the user equipment and the network node over the connection oriented bearer service over the connectionless bearer service based further on a total traffic load of the communication system (see Figure 4, para: 0024, 0036, 0076, switch communication w/r communication between a UE and network node, and data communication/exchanged among wireless devices over connection bearer and connectionless bearer w/r traffic all over the network/total traffic load.)

Regarding claim 6, Barclay et al disclose wherein if the amount of exchanged data exceeds a threshold then the data is exchanged between the user equipment and the network node over said connection oriented bearer service (see Figure 2-4, 0046, switching data on a connection bearer based on bit rate elevation to provide connection oriented bearers for internet traffic.)

Regarding claim 7, Barclay et al disclose wherein if the data bit rate of exchanged data exceeds a threshold then the data is exchanged between the user equipment and the network node over said connection oriented bearer service (see Figure 2-4, 0046, switching data on a connection bearer based on bit rate elevation to provide connection oriented bearers for internet traffic.)

Regarding claim 8, Barclay et al disclose wherein the selection to exchange
(see Figure 4, para: 0024, 0036, data and mode switching) data is between the user equipment and the network node over the connection oriented bearer service over the connectionless bearer service is based further on a mobile subscription of a user of the user equipment (see Figure 2 & 3, para: 0005, 0056, 0081-0083, 0086, 0088, associated with a connectionless transmission, data switch between UE and other network devices based on Subscription Policy.)

Regarding claim 9, Barclay et al disclose wherein the selection to exchange
(see Figure 4, para: 0024, 0036, data and mode switching) data is being between the user equipment and the network node over the connection oriented bearer service or over the connectionless bearer service based further on a network operator’s service provisioning policy (see Figure 1 & 2, para: 0056, 0060, 0073, data switched among UE and other network devices (GW, BS and MME based on Subscriber Policy.))

Regarding claim 10, Barclay et al disclose wherein if data is being exchanged between the user equipment and the network node over the connection oriented bearer service and low or no data traffic activity is detected the selection is made to exchange (see Figure 4, para: 0024, 0036, data and mode switching) the data is exchanged over the connectionless bearer (see Figure 2-4, 0046, switching data on a connection bearer based on bit rate elevation to provide connection oriented bearers for internet traffic.)

Regarding claim 12, Barclay et al disclose wherein the user equipment is adapted to exchange the data over said connection oriented bearer service if the amount or the data bit rate of exchanged data exceeds a threshold (see Figure 2-4, 0046, switching data on a connection bearer based on bit rate elevation to provide connection oriented bearers for internet traffic.)

Regarding claim 14, Barclay et al disclose wherein the network node is adapted to exchange the data over said connection oriented bearer service if the amount or the data bit rate of exchanged data exceeds a threshold (see Figure 2-4, 0046, switching data on a connection bearer based on bit rate elevation to provide connection oriented bearers for internet traffic.)

Regarding claim 16, Barclay et al disclose wherein the communication system is adapted to exchange the data over said connection oriented bearer service if the
amount or the data bit rate of exchanged data exceeds a threshold (see Figure 2-4, 0046, switching data on a connection bearer based on bit rate elevation to provide connection oriented bearers for internet traffic.)

Regarding claim 17, Barclay et al disclose wherein the selection to exchange data between the user equipment and the network node over the connection oriented bearer service or over the connectionless bearer service based further on a type of network service, a total traffic load of the communication system, a mobile subscription of a user of the user equipment or a network operator’s service provisioning policy (see Abstract, Figure 2-4, para: 0003, 0005, 0006, 0016, 0031, data exchanged among wireless devices over connection bearer and connectionless bearer w/r traffic weight of com system.)

Regarding claim 18, Barclay et al disclose wherein the selection to exchange data between the user equipment and the network node over the connection oriented bearer service or over the connectionless bearer service based further on a type of network service, a total traffic load of the communication system, a mobile subscription of a user of the user equipment or a network operator’s service provisioning policy (see Figure 1 & 2, para: 0056, 0060, 0073, data switched among UE and other network devices (GW, BS and MME based on Subscriber Policy.)

Regarding claim 19, Barclay et al disclose wherein the selection to exchange data is exchanged between the user equipment and the network node over the connection oriented bearer service or over the connectionless bearer service based further on a type of network service, a total traffic load of the communication system, a mobile subscription of a user of the user equipment or a network operator’s service provisioning policy (see Abstract, Figure 2-4, para: 0003, 0005, 0006, 0016, 0031, data exchanged among wireless devices over connection bearer and connectionless bearer w/r traffic weight of com system.)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
March 12, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467